Examiner's Amendment/Comment
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 5/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,417,347 (Weidman et al.) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 5/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,175,371 (Weidman et al.) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 5/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,620,327 (Weidman et al.) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 5/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,002,869 (Weidman et al.) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a method of operating an active ultrasonic occupancy sensor
comprising the steps of providing an ultrasonic occupancy sensor including an ultrasonic transmitter and an ultrasonic receiver; a power supply operably connected to the ultrasonic
transmitter that includes a main power supply and produces a main output power and an adjustable voltage regulator that produces regulated, controlled output power; the power supply also includes a fixed voltage regulator which receives the main output power, transforms it into intermediate power and applies intermediate power to the adjustable voltage regulator; a controller operably connected to the ultrasonic transmitter, the ultrasonic receiver and the power supply; processing a received ultrasonic signal to generate a first signal representing an ultrasonic voltage envelope; processing the first signal to generate an ultrasonic peak noise signal; controlling the adjustable power of the adjustable voltage regulator according to sensitivity input of the sensor and an ultrasonic peak noise signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861